TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00112-CV



                                     In re David H. Disraeli


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator filed his petition for writ of mandamus on February 26, 2010. He has since

filed an emergency motion to stay garnishment and motion to reduce trial court’s supersedeas bond.

See Tex. R. App. P. 52.8, 52.10. Having reviewed relator’s filings, the record provided, and the real

party in interest’s reply, we deny the petition for writ of mandamus and overrule the emergency

motion and motion to reduce bond. Relator’s motion to stay, filed March 12, 2010, is dismissed.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Waldrop

Filed: April 9, 2010